Case 1:18-cv-04910-ALC-GWG Document 213-16 Filed 06/17/21 Page 1 of 6




      EXHIBIT P
Case Case
     1:17-cv-05787-WFK-SJB
          1:18-cv-04910-ALC-GWG
                             Document
                                  Document
                                      89 Filed
                                           213-16
                                               12/18/19
                                                    Filed Page
                                                          06/17/21
                                                               1 of 5Page
                                                                      PageID
                                                                          2 of#:6 2240




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------X
 FIRA DONIN,
 INNA GOLOVAN,

                                        Plaintiffs,

                -against-                                            ORDER
                                                                     17-CV-5787-WFK-SJB
 JUST ENERGY GROUP INC.,
 JUST ENERGY NEW YORK CORP.,
 JOHN DOES 1-100,
                                         Defendants.
 ----------------------------------------------------------------X
 BULSARA, United States Magistrate Judge:

     Plaintiffs have filed numerous motions to compel (Dkt. Nos. 87, 78, 75, 62), a motion

 for sanctions (Dkt. No. 87), and a motion for extension of time to complete discovery

 (Dkt. No. 86). This order resolves the pending motions as follows:

     1. Plaintiffs have moved to compel Defendants to provide unredacted documents to

 Plaintiffs, which reflect among other things, potential class member names. The motion

 is granted. The Court has entered a protective and confidentiality order in the case

 which is sufficient to protect the privacy interests of the parties. Unredacted documents

 must be produced by January 10, 2020.

     2. Plaintiffs have filed yet another motion seeking ESI disclosures from Defendants.

 Neither side’s briefing on these issues elucidates or clarifies the issues in dispute in any

 meaningful way. Plaintiffs, for their part, elevate form over substance, never bothering

 to tie the requests for ESI to their original document requests or explaining how the ESI

 information sought will help identify what information has yet to be searched or

 produced. Defendants, for their part, fail to explain the converse—why providing

 additional information about ESI sources will not help advance the document



                                                      1
Case Case
     1:17-cv-05787-WFK-SJB
          1:18-cv-04910-ALC-GWG
                             Document
                                  Document
                                      89 Filed
                                           213-16
                                               12/18/19
                                                    Filed Page
                                                          06/17/21
                                                               2 of 5Page
                                                                      PageID
                                                                          3 of#:6 2241




 identification and discovery process. Instead, Defendants appear to be engaging in a

 pattern of obfuscation and non-responsiveness that serves little purpose, and which the

 Court finds troubling. Given the limits on discovery already in place, refusing to provide

 information about databases and other ESI locations and then engaging in letter and

 motion practice takes more time and resources than actually providing the information.

 It is also clear that reasonable parties acting cooperatively could have narrowed and

 focused the ESI issues in dispute through a meet and confer process. The vast majority

 of parties who appear before this Court are able to accomplish such a process

 productively. In this case, the parties engage only in further letter and frivolous motion

 practice. The Court orders as follows:

        1. Defendants must provide full and complete answers to the following

           information sought by Plaintiffs, as reflected in Exhibit 2 to Plaintiffs’

           November 15, 2019 Letter: (the following items in Section III (beginning at

           page 2): (a) servers; (b) other servers; and (c) other databases. The motion to

           compel responses to these items is granted, because the Court finds

           Defendants’ responses insufficient and inadequate. Defendants must also

           indicate to what extent these sources were searched in order to collect and

           produce documents responsive to the document requests previously served by

           Plaintiffs. The motion to compel further responses to the items in Section III

           is denied.

        2. Defendants must provide full responses to the ESI disclosure requests

           contained in Section IV of Exhibit 2, and must also indicate to what extent

           these sources were searched in order to collect and produce documents

           responsive to the document requests previously served by Plaintiffs.


                                              2
Case Case
     1:17-cv-05787-WFK-SJB
          1:18-cv-04910-ALC-GWG
                             Document
                                  Document
                                      89 Filed
                                           213-16
                                               12/18/19
                                                    Filed Page
                                                          06/17/21
                                                               3 of 5Page
                                                                      PageID
                                                                          4 of#:6 2242




        3. The motion to compel the items that are the subject of Section I and II to

           Exhibit 2 are denied.

     3. Plaintiffs have moved to compel Defendants to produce documents created after

 the Complaint was filed, namely October 3, 2017. The motion is denied. Plaintiffs failed

 to take any meaningful steps or engage in motion practice before the Feb. 28, 2019 fact

 discovery cut-off. As Defendants detailed in their response (see Nov. 19, 2019 Letter at

 2), Plaintiffs were on ample notice that Defendants objected to Plaintiffs’ assertion that

 discovery production included documents created after the Complaint was filed.

 Plaintiffs took no action in response for almost a year. In any event, Plaintiffs have

 failed—except in asserting in conclusory fashion that the challenged practices continue

 to the present—how the documents post-Complaint are instructive to the allegations in

 the Complaint (for example, no explanation is provided, either through argument or

 reference to a particular document how post-October 2017 documents will bear on

 whether there was fraud occurring or violation of consumer protection laws). The cases

 Plaintiffs cite are inapposite—none involve a Plaintiff attempting to seek post-Complaint

 discovery after they have failed to object or move within the parameters of the original

 Rule 16 order.

     4. Plaintiffs have moved to compel defendants to (a) produce all documents for

 failing to produce a privilege log and (b) produce all documents previously marked

 privileged but now withheld on responsiveness grounds. Separately, Plaintiffs move for

 sanctions. These motions are denied. As an initial matter, the motion contains the

 conclusory certification that the parties have met and conferred before filing the motion;

 yet there is no indication that the Plaintiffs discussed with Defendants their intention to

 file the present motion, and as this Court has previously reminded the parties,


                                              3
Case Case
     1:17-cv-05787-WFK-SJB
          1:18-cv-04910-ALC-GWG
                             Document
                                  Document
                                      89 Filed
                                           213-16
                                               12/18/19
                                                    Filed Page
                                                          06/17/21
                                                               4 of 5Page
                                                                      PageID
                                                                          5 of#:6 2243




 discussion of the motion itself (not the rancor preceding the motion about the

 underlying issues between attorneys) satisfies the meet and confer requirement. See

 Individual Practices of Magistrate Judge Sanket J. Bulsara, IV.B. (“Parties must make a

 good faith effort, pursuant to Local Civil Rule 26.4 and FRCP 37(a)(1), to resolve

 disputes . . . before making a motion. Failure to comply with this requirement, or to

 include a certification of such efforts consistent with FRCP 37(a)(1), will result in the

 denial of the motion. To properly meet and confer to resolve a pending motion, the

 opposing party should be made aware that a motion to compel is being contemplated,

 and the parties must actually speak and communicate about the motion before it is

 filed to satisfy the meet and confer obligation. Only if significant time has elapsed with

 no response from the opposing party will the Court deem the attempt to confer as

 futile. . . . The Court enforces these obligations strictly.” (emphasis added)); see also

 (Order dated Oct. 22, 2019). In any event, the motion fails on the merits. With respect

 to the failure to produce a privilege log, Plaintiffs change their position in the motion

 itself—the motion begins with the assertion that the motion seeks a privilege log and

 morphs into a discussion about the failure to “timely” produce the privilege log. The

 Court is left to guess whether the issue is the production of the log itself or its timeliness

 (particularly since there is extended discussion of the efforts made by Defendants to

 prepare a log). The assertion that “Defendants failed to timely supply a privilege log” is

 unexplained and unsupported. If the issue is the timeliness of the privilege log, no

 information is provided about when the log was produced or why the delay prejudiced

 the Plaintiffs. If Defendants have failed to produce a privilege log, then they must do so

 by December 27, 2019. As to the request that the Defendants be forced to produce all

 documents previously marked privileged, Plaintiffs’ argument that the reclassification of


                                               4
Case Case
     1:17-cv-05787-WFK-SJB
          1:18-cv-04910-ALC-GWG
                             Document
                                  Document
                                      89 Filed
                                           213-16
                                               12/18/19
                                                    Filed Page
                                                          06/17/21
                                                               5 of 5Page
                                                                      PageID
                                                                          6 of#:6 2244




 documents as nonresponsive was done in bad faith is a baseless assertion and

 speculation. Plaintiffs tell the Court nothing about which document request these items

 relate to or anything else from which to infer that the documents are indeed responsive

 in the first place. That Defendants changed the classification of 15 documents is not

 evidence that Defendants are asserting spurious objections. There is thus no basis for

 sanctions. Nonetheless, Defendants are directed to provide a log of the 15 documents

 withheld and the basis for so doing. The log must be filed with the Court by January

 10, 2020.

     5. The motion for a status conference is denied. The motion for an extension of

 discovery to May 29, 2020 is denied. The Court expects all discovery to be completed,

 consistent with the order issued today, by January 30, 2020, and discovery is

 extended only until that date.



                                                 SO ORDERED.

                                                 /s/ Sanket J. Bulsara Dec. 18, 2019
                                                 SANKET J. BULSARA
                                                 United States Magistrate Judge

 Brooklyn, New York




                                             5
